HEDRICK, Chief Judge.
Defendants assign as error the denial of their motions for directed verdict and judgment notwithstanding the verdict. Defendants argue that the evidence simply was not sufficient to permit the jury to find that defendants were negligent in any way and that such negligence was a proximate cause of the collapse of the truss system and the resulting injuries to plaintiff.
Defendants maintain that the evidence, even when viewed in the light most favorable to plaintiff, fails to show that defendant Sharpe committed any negligent act. Assuming that defendant Sharpe did attach the cables to the first truss, defendants deny that the pressure exerted on the truss system by the cables was sufficient to cause its collapse and point out other possible causes, including the number of people working on the roof at the time of the accident. Defendants also contend that even if the collapse was caused by the attachment of cables to the truss, this act was not necessarily negligent on the part of defendant Sharpe. They maintain that since defendant Sharpe was not a carpenter, he had no way of knowing and was not warned that the unfinished structure was insecure and in danger of collapse with the application of pressure. Defendants argue that because defendant Sharpe, as a layman, could not tell that the truss system was unstable, his action cannot be considered negligent.
The evidence offered at trial is sufficient to permit the jury to find that defendant Sharpe acted negligently in attaching the service cables and “come-along” to the first truss on the north end of the building, thereby precipitating the collapse of the truss system and causing injury to plaintiff. The testimony of expert witnesses on issues such as the sufficiency of the bracing of the trusses, the amount of pressure actually exerted on the truss system by the service cables and “come-along,” and the dynamics of the falling trusses is evidence to be considered by the jury in determin*558ing proximate cause. Additionally, defendant Sharpe’s conflicting depositional and trial testimony as to whether he attached the cables to the truss itself or some other part of the roof is to be considered by the jury in determining negligence and causation. The question of whether Sharpe acted prematurely, and therefore negligently, in starting to reconnect electrical service to the unfinished roof is a question for the jury. Likewise, whether he knew or should have known that his acts might cause the trusses to fall was a question to be determined by the jury from the evidence presented. In short, we hold the evidence was sufficient to require submission of the issues to the jury and to support its verdict and the judge’s order denying defendants’ motion for judgment notwithstanding the verdict.
Defendants’ second assignment of error is that the court erred in refusing to instruct the jury on defendants’ fifth contention “that plaintiff was contributorily negligent in failing to warn defendant Sharpe of the dangerous condition of the trusses.” Defendants maintain that since plaintiff was supervising the carpentry work, he was bound by “ordinary care” to warn anyone approaching the roof of the potentially dangerous condition of the trusses. As supervisor, plaintiff was aware that the trusses were unstable and that other people would be on the roof; and therefore, defendants argue the fact that plaintiff did not see Sharpe climb onto the roof with the cables does not relieve him of fault in not warning Sharpe of the danger of collapse. Defendants contend that the trial court’s refusal to instruct on this fifth contention does not amount to harmless error even though the court did instruct the jury on defendants’ four other contentions of contributory negligence.
It is well established that a person has no duty to anticipate negligent acts or omissions of others. Weavil v. Myers, 243 N.C. 386, 90 S.E.2d 733 (1956). See also Troxler v. Central Motor Lines, 240 N.C. 420, 82 S.E.2d 342 (1954). Under the circumstances here presented, plaintiff was under no duty to anticipate that Sharpe or anyone else would attach a heavy cable to the truss system which would exert such pressure as to cause the system to collapse, and the trial judge did not err in instructing the jury as to defendants’ fifth contention. The error assigned is without merit.
No error.
Judges Arnold and Greene concur.